








Exhibit 10.3
        


















AMENDED AND RESTATED
STATE STREET CORPORATION
SUPPLEMENTAL CASH INCENTIVE PLAN




Effective as of January 1, 201424




    







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I Name, Purpose and Definitions                                1
1.1    Name and Effective Date                                        1
1.2    Status of Plan                                            1
1.3    Definitions                                                1
ARTICLE II Participation And Vesting                                    3
2.1    Eligibility to Participate                                        3
2.2    Vesting Date                                                3
2.3    Termination of Participation                                    3
ARTICLE III Awards and Distribution                                    3
3.1    Awards; Award Provisions                                        3
3.2    Accounts; Notional Tracking Options                                3
3.3    Form of Payment                                            4
3.4    Timing of Payment                                            4
3.5    Treatment of Awards following Separation of
Service                        4
3.6    Forfeiture of Awards                                            4
3.7    Special Rules                                            5
3.8    Rehire                                                    5
3.9    Certain Tax Matters                                            5
3.10    Distribution of Taxable Amounts                                    5
ARTICLE IV Administration of Plan                                    6
4.1    Plan Administrator                                            6
4.2    Outside Services                                            6
4.3    Indemnification                                            6
ARTICLE V Amendment, Modification and Termination                        6
5.1    Amendment; Termination                                        6
ARTICLE VI Miscellaneous Provisions                                    7
6.1    Source of Payments                                        7
6.2    No Warranties; No Liability                                        7
6.3    Inalienability of Benefits                                        7
6.4    Reclassification of Employment Status                                7
6.5    Application of Local Law                                        7
6.6    Expenses                                                8
6.7    No Right of Employment                                        8
6.8    Headings                                                8
6.9    Construction                                                8





--------------------------------------------------------------------------------




ARTICLE I
Name, Purpose and Definitions


1.1
Name and Effective Date. The Plan sets forth the terms of the Amended and
Restated State Street Corporation Supplemental Cash Incentive Plan effective
January 1, 2014. All benefits under the Plan shall be subject to the terms and
conditions of this Plan document.

1.2
Status of Plan. The Plan has been established for the purpose of rewarding,
retaining and motivating Participants for services and performance during the
period from the date of grant of an Award to the date of vest of an Award. The
Plan is intended to be a bonus plan which is not subject to ERISA. The
provisions of the Plan are intended to comply with the requirements applicable
to a “nonqualified deferred compensation plan” under Code section 409A and the
regulations thereunder and shall be interpreted and administered consistent with
that intent.

1.3
Definitions. When used herein, the following words shall have the meanings
indicated below.

(a)
“Award” means that portion of the cash bonus awarded to an Eligible Employee
under the Company’s Incentive Compensation Plan, or any other cash award to an
Eligible Employee, that the Plan Administrator determines, in its discretion, is
to be paid in accordance with the terms of this Plan.

(b)
“Award Agreement” means the document established pursuant to Section 3.1(b).

(c)
“Beneficiary” means the person or persons designated by the Participant in
writing, subject to such rules as the Plan Administrator may prescribe, to
receive benefits under the Plan in the event of the Participant’s death. In the
absence of an effective designation at the time of the Participant’s death, the
Participant’s Beneficiary shall be his or her surviving spouse or domestic
partner as determined by the Plan Administrator in its discretion in accordance
with its policies, or, if the Participant has no surviving spouse or domestic
partner, then the Participant’s estate.

(d)
“Code” means the Internal Revenue Code of 1986, as amended, and its implementing
regulations from time to time.

(e)
“Company” means State Street Corporation, its subsidiaries and affiliates as
determined by the Plan Administrator in its sole discretion.

(f)
“Committee” means the Executive Compensation Committee of the Board of Directors
of State Street Corporation.

(g)
“Disabled” means, for any Participant, that the Participant, as determined in
the sole discretion of the Plan Administrator:

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 6 months under an accident and health plan covering
employees of the Employer.

1

--------------------------------------------------------------------------------




(h)
“EIP” means the 2006 Equity Incentive Plan, as may be amended and in effect from
time to time, or successor equity incentive plan of the Company

(i)
“Eligible Employee” means any employee of an Employer.

(j)
“Employer” means any or all, as the context requires in order to refer to the
employing entity of a Participant, of State Street Corporation and any other
entity (or branch) that would be treated as a member of the same controlled
group of corporations, or as trades or business under common control, with State
Street Corporation, under Code sections 414(b) and (c).

(k)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and its implementing regulations from time to time.

(l)
“Incentive Compensation Plan” means the annual incentive compensation plan under
which an Eligible Employee receives a cash award, currently either the Incentive
Compensation Plan or the Senior Executive Annual Incentive Plan.

(m)
“Participant” means an Eligible Employee who has an unpaid Award under the Plan.

(n)
“Plan” means this Amended and Restated State Street Corporation Supplemental
Cash Incentive Plan, as from time to time amended and in effect.

(o)
“Plan Administrator” means the Plan Administrator appointed pursuant to Section
4.1.

(p)
“Release of Claims” means contractual documentation releasing the Company and
the Employer, to the maximum extent permitted by applicable law, from all
contractual and statutory claims a Participant has, or may have, in connection
with his or her employment, engagement or termination thereof.

(q)
“Retirement Eligible” means an Eligible Employee is age 55 or older and has
completed five (5) or more years of service with the Company. For this purpose,
years of service shall be determined using Company records in a consistent
manner by the Plan Administrator in its sole discretion.

(r)
“Restrictive Covenant” means any confidentiality, non-solicitation,
non-competition, non-disparagement, post-employment cooperation or notice
provision that the Participant agrees to or has agreed to with the Employer,
including but not limited to the restrictions contained in the Award Agreement,
any employment agreement or offer letter, equity award agreement, change in
control employment agreement or required as a condition to entitlement to
payment under any executive supplemental retirement plan.

(s)
“Separation from Service” means a separation from service, within the meaning of
Treas. Regs. §1.409A-1(h), with all Employers that would be treated as a single
employer with State Street Corporation under the first sentence of Treas. Regs.
§1.409A-1(h)(3).

(t)
“Vest,” “vesting,” and terms of similar import refer to the Participant’s right
to payment under an Award becoming non-forfeitable.

(u)
“Written” “in writing” and similar terms. To the extent permitted by the Plan
Administrator, the terms “written,” “in writing,” and terms of similar import
shall include communications by electronic media.




2

--------------------------------------------------------------------------------






ARTICLE II
Participation And Vesting
2.1
Eligibility to Participate. An Eligible Employee shall become a Participant when
issued an Award payable under the terms of this Plan.

2.2
Vesting Date. Each Award shall vest as specified in the Award Agreement or
accompanying statement at the time of the issuance of the Award.

2.3
Termination of Participation. Participation in the Plan shall end when all
Awards issued to a Participant are either distributed or forfeited consistent
with the terms of this Plan.



AREICLE III
Awards and Distribution


3.1
Awards; Award Provisions.

a.
Awards shall be issued to Eligible Employees (other than executive officers of
the Company) as determined by the Committee or the Plan Administrator in its
sole discretion. Awards may be issued to Eligible Employees who are executive
officers of the Company by the Committee in its sole discretion.

b.
The Plan Administrator will determine the terms of all Awards, subject to the
limitations set forth herein, including without limitation the time or times at
which an Award will vest. Without limiting the foregoing, the Plan Administrator
may at any time accelerate the vesting of an Award, regardless of any adverse or
potentially adverse tax consequences resulting from such acceleration. The Plan
Administrator will document each Award with a written agreement that may set
forth specific terms applicable to the Award, including without limitation
forfeiture conditions in addition to those specified in Section 3.6, performance
criteria, notional tracking designations as described in Section 3.2 and such
other provisions, as may determined by the Plan Administrator in its sole
discretion.

3.2
Accounts; Notional Tracking Options. The Plan Administrator shall establish for
each Participant a bookkeeping account together with such sub-accounts as the
Plan Administrator may determine are needed or appropriate to reflect interest
provided for in the Participant’s Award and/or adjustments for notional
(hypothetical) investment experience as described in this Section 3.2. The Plan
Administrator may in its discretion designate for purposes of the Plan one or
more funds (each, a “tracking fund”) and may allocate the amount of each Award
made under the Plan in whole or in part among such tracking funds. The Plan
Administrator may also provide a Participant with the discretion to elect to
allocate the amount of any Award made under the Plan in whole or in part among
such tracking funds. In the absence of an affirmative allocation by a
Participant, the Plan Administrator may designate a default tracking fund and
allocate the amount of any Award made under the Plan in whole or in part to such
tracking fund. Amounts allocated under the Plan to a tracking fund shall be
treated as though notionally invested in that tracking fund. The Plan
Administrator shall periodically adjust Participant accounts to reflect
increases or decreases attributable to these notional investments. The Plan
Administrator shall adjust accounts to reflect the notional reinvestment of an
amount equivalent to any cash dividends or other cash distributions from a
tracking fund. The


3

--------------------------------------------------------------------------------




Plan Administrator may at any time and from time to time eliminate or add
tracking funds or substitute a new fund for an existing tracking fund, including
with respect to balances already notionally invested under the Plan. The Plan
Administrator may, but need not, direct the purchase of securities or other
investments with characteristics similar to the tracking funds, but any such
securities or other investments shall remain part of the Company’s general
assets unless held in a trust described in Section 6.1 in a manner not
inconsistent with the requirements of Section 409A(b) of the Code. By his or her
acceptance of an Award under the Plan, a Participant agrees, on his or her
behalf and on behalf of his or her Beneficiaries, that none of the Company, any
Employer, the Committee, the Plan Administrator, or any of their delegates,
agents or representatives, shall be liable for any losses or damages of any kind
relating to the allocation of an Award to any tracking fund or funds under the
Plan.
3.3
Form of Payment. All payments under this Plan will be made in cash out of the
Company’s general corporate assets.

3.4
Timing of Payment. The amount of any payment due under an Award shall be
determined on the vesting date of such payment and, subject to satisfaction of
all conditions of this Plan and the Award Agreement, shall be made to the
Participant as soon as administratively feasible following the vesting date, but
in no event later than 30 days following the vesting date.

3.5
Treatment of Awards following Separation of Service. Following Separation from
Service:

a.
A Participant shall continue to vest in any outstanding Award, subject to
Section 3.6, if such Participant:

is Retirement Eligible at the time of the Separation from Service; or
is involuntarily terminated for reasons other than gross misconduct as
determined by the Plan Administrator in its sole discretion and the Participant
executes a Release of Claims in a form satisfactory to the Plan Administrator.
b.
Upon the Participant’s death or becoming Disabled, the Participant shall vest in
accordance with Section 3.7.

c.
Except as provided otherwise in Section 3.7, vesting post-separation, where
applicable, shall continue in accordance with the vesting schedule specified at
the time of the issuance of the Award.

3.6
Forfeiture of Awards. A Participant shall forfeit all Awards and all amounts due
under any Awards if:

a.
He or she has a Separation from Service which meets the terms of Section 3.5 but
fails to comply with any Restrictive Covenant without the prior written consent
of the Plan Administrator;

b.
He or she has a Separation from Service on a voluntary basis (other than for
Good Reason on or prior to the first anniversary of a Change in Control, each as
defined in the EIP) and is not Retirement Eligible; or

c.
He or she has a Separation from Service by the Employer and such Separation from
Service is classified as being for gross misconduct as determined by the
Employer in its sole discretion (even if the Participant is Retirement Eligible
at the time of such Separation from Service for gross misconduct).


4

--------------------------------------------------------------------------------






3.7
Special Rules.

a.
Payments on account of Disability. If the Participant is determined to be
Disabled, the Award shall become vested in full and the balance of a
Participant’s Award, if any, shall be distributed in a single lump sum cash
payment to the Participant or the Participant’s Beneficiary or Beneficiaries as
soon as practical following the date on which the Participant becomes Disabled
but in no event later than 30 days following such date.

b.
Payment upon death. Following a Participant’s death, the Award shall become
vested in full and the balance of a Participant’s Award, if any, shall be
distributed in a single lump sum cash payment to the Participant’s Beneficiary
or Beneficiaries as soon as practical following the date of the Participant’s
death but in no event later than 30 days following such date.

c.
Payment upon a change in control of State Street Corporation. If, on or prior to
the first anniversary of the consummation of the Change in Control (as defined
in the EIP), the Participant’s employment with the Company is terminated for
Good Reason (as defined in the EIP) by the Participant or is terminated without
Cause (as defined in the EIP) by the Company, any Award awarded on or after
February 20, 2014 shall become fully vested on the date of such termination and
the balance of the Award, if any, shall be distributed in a single lump sum
payment to the Participant as soon as practical following the date of such
termination but in no event later than 30 days following such date. For purposes
of this Section 3.7(c), termination of employment shall mean a “separation from
service” as determined in accordance with Treasury Regulation Section
1.409A-1(h).

3.8
Rehire. No Award that was forfeited shall be reinstated in the event a
Participant who has a Separation from Service is subsequently rehired.

3.9
Certain Tax Matters. All payments under the Plan shall be subject to reduction
for applicable tax and other legally or contractually required withholdings. The
distribution of any vested portion of an Award subject to Section 409A of the
Code will not be accelerated or deferred unless specifically permitted or
required under Section 409A of the Code. Solely to the extent that a
distribution in connection with an Award subject to Section 409A of the Code
would be paid pursuant to the terms of this Plan or any Award on account of the
Participant’s “Separation from Service” as defined under Section 409A of the
Code and the Participant is a “specified employee” as defined under Section
409A, any distribution that otherwise would be paid during the six-month period
following such separation from service shall be delayed until the date that is
six months and one day after such “Separation from Service.” Any remaining
distributions that otherwise would be paid after such six-month period shall be
paid at the time set forth in this Plan or any Award. It is intended that each
installment of the payments provided under the Plan is a separate “payment” for
purposes of Section 409A. In any event, State Street Corporation makes no
representations or warranty and will have no liability to any Participant or any
other person if any provisions of or payments under this Plan are determined to
constitute deferred compensation subject to Section 409A but not to satisfy the
conditions of that section.

3.10
Distribution of Taxable Amounts. Notwithstanding the foregoing, if any portion
of a Participant’s Award is determined by the Plan Administrator to be
includible, by reason of Section 409A of the Code, in a Participant’s or
Beneficiary’s income, such portion shall be


5

--------------------------------------------------------------------------------




paid by the Employer (or by the Employers, on an allocated basis determined by
the Plan Administrator) to such Participant or Beneficiary.


ARTICLE IV
Administration of Plan


4.1
Plan Administrator. Except with respect to any authority the Committee retains
for itself to act as Plan Administrator with respect to some or all of the
Participants and/or some or all of the provisions of the Plan and except as the
Committee may otherwise determine, the Plan Administrator shall be either or
both of (i) the Executive Vice President-Chief Human Resources and Citizenship
Officer as from time to time in office, and his or her delegates, and (ii) the
Senior Vice President-Head of Global Total Rewards. The Plan Administrator shall
have complete discretionary authority to interpret the Plan and to decide all
matters under the Plan, including decisions regarding any claim for benefits
under the Plan. Such interpretation and decision shall be final, conclusive and
binding on all Participants and any person claiming under or through any
Participant, in the absence of clear and convincing evidence that the Plan
Administrator acted arbitrarily and capriciously. However, no individual acting,
directly or by delegation, as the Plan Administrator may determine his or her
own rights or entitlements under the Plan. The Plan Administrator shall
establish such rules and procedures, maintain such records and prepare such
reports as it considers necessary or appropriate to carry out the purposes of
the Plan. The Plan Administrator may delegate to such employees or other persons
as it determines such of its duties or responsibilities as it deems appropriate.

4.2
Outside Services. The Plan Administrator may engage counsel and such clerical,
financial, investment, accounting, and other specialized services as the Plan
Administrator may deem necessary or appropriate in the administration of the
Plan. The Plan Administrator shall be entitled to rely upon any opinions,
reports, or other advice furnished by counsel or other specialists engaged for
that purpose and, in so relying, shall be fully protected in any action,
determination, or omission made in good faith.

4.3
Indemnification. To the extent permitted by law and not prohibited by its
charter and by-laws, State Street Corporation will indemnify and hold harmless
every person serving (directly or by delegation) as Plan Administrator and the
estate of such an individual if he or she is deceased from and against all
claims, loss, damages, liability and reasonable costs and expenses incurred in
carrying out his or her responsibilities as Plan Administrator, unless due to
the gross negligence, bad faith or willful misconduct of such individual;
provided, that counsel fees and amounts paid in settlement must be approved by
State Street Corporation; and further provided, that this Section 4.3 will not
apply to any claims, loss, damages, liability or costs and expenses which are
covered by a liability insurance policy maintained by State Street Corporation
or by the individual. The provisions of the preceding sentence shall not apply
to any corporate trustee, insurance company, investment manager or outside
service provider (or to any employee of any of the foregoing) unless the Company
otherwise specifies in writing.



ARTICLE V
Amendment, Modification and Termination



6

--------------------------------------------------------------------------------




5.1
Amendment; Termination. By action of the Committee or its delegate, the Company
reserves the absolute right at any time and from time to time to amend the Plan
or any outstanding Award for any purpose which may at the time be permitted by
law, and may at any time terminate the Plan; provided that any distributions
upon a termination and liquidation of the Plan shall be done in accordance with
the requirements of Treas. Regs. § 1.409A-3(j)(4)(ix); provided, further, that
except as otherwise expressly provided in the Plan, the Committee may not,
without the Participant’s consent, alter the terms of an outstanding Award so as
to affect materially and adversely the Participant’s rights under the Award,
unless the Committee expressly reserved the right to do so at the time of the
Award. In addition, subject to the other provisions of this Section 5.1, the
Plan Administrator shall have the authority at any time and from time to time to
make amendments to the Plan or outstanding Awards (in general or with respect to
one or more individual Participants or Beneficiaries) that do not materially
increase the financial obligations of the Company.



ARTICLE VI
Miscellaneous Provisions


6.1
Source of Payments. All payments hereunder to Participants and their
Beneficiaries shall be paid from the general assets of the Company, including
for this purpose, if the Company in its sole discretion so determines, assets of
one or more trusts established to assist in the payment of benefits hereunder.
Any trust established pursuant to the preceding sentence shall provide that
trust assets remain subject to the Company’s general creditors in the event of
insolvency or bankruptcy and shall otherwise contain such terms as are necessary
to ensure that they do not constitute a “funding” of the Plan for purposes of
the Code.

6.2
No Warranties; No Liability. Neither the Plan Administrator nor any Employer
warrants or represents in any way that the value of a Participant’s Award will
increase or not decrease. No individual acting as a director, officer, employee
or agent of the Company will be liable to a Participant, Beneficiary or any
other person for any action, including any Award forfeiture or discretionary
action taken pursuant to this Plan, an Award Agreement or any related
implementing policy or procedure of the Company.

6.3
Inalienability of Benefits. Except as required by law, no benefit under, or
interest in, the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void.

6.4
Reclassification of Employment Status. Notwithstanding anything herein to the
contrary, an individual who is not characterized or treated as a common law
employee by an Employer shall not be eligible to participate in the Plan
notwithstanding any determination of employee status by the Internal Revenue
Service, a court of competent jurisdiction or otherwise.

6.5
Application of Local Law. Participation in the Plan and the issuance and payment
of any Award under the Plan shall be subject to any special terms and conditions
for the Participant’s country of residence (and country of employment, if
different), as may be set forth in an addendum to an Award Agreement or
otherwise in writing. The Plan Administrator reserves the right to impose other
requirements on participation in the Plan, to the extent the Plan Administrator,
in its sole discretion, determines that such other


7

--------------------------------------------------------------------------------




requirements are necessary or advisable in order to comply with local law. To
the extent a court or tribunal of competent jurisdiction determines that any
provision of the Plan is invalid or unenforceable, in whole or in part, the Plan
Administrator, in its sole discretion, shall have the power and authority to
revise or strike such provision to the extent necessary to make it and the other
provisions of the Plan valid and enforceable to the full extent permitted under
local law. In the case of a Participant who is a local national of and employed
in a country that is a member of the European Union, the grant of the Award and
the terms and conditions governing the Award are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of the
Award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make the provision and the Award valid and enforceable to the full extent
permitted under local law.
6.6
Expenses. The Employer shall pay all costs and expenses incurred in operating
and administering the Plan.

6.7
No Right of Employment. Nothing contained herein, or any action taken under the
provisions hereof, shall be construed as giving any Participant the right to be
retained in the employ of an Employer.

6.8
Headings. The headings of the sections in the Plan are placed herein for
convenience of reference, and, in the case of any conflict, the text of the
Plan, rather than such heading, shall control.

6.9
Construction. The Plan shall be construed, regulated, and administered in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal laws.







IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on the 20th day of February, 2014.


STATE STREET CORPORATION






By:_/s/ Alison Quirk___________
Executive Vice President - Chief Human Resources and Citizenship Officer



8

--------------------------------------------------------------------------------




    


STATE STREET CORPORATION
2006 EQUITY INCENTIVE PLAN


2015 Deferred Stock Award Agreement (Regulatory)


Subject to your acceptance of the terms set forth in this agreement
(“Agreement”), State Street Corporation (“Company”) has awarded you, under the
State Street Corporation 2006 Equity Incentive Plan, as amended (“Plan”), and
pursuant to this Agreement and the terms set forth herein (“Award”), a
contingent right to receive the number of shares of Stock (“Deferred Shares”) as
set forth in the information pertaining to this Award on the website (“Website”)
maintained by the Equity Administrator (Fidelity or another party designated by
the Company) (“Statement”). Copies of the Plan and of the Company’s U.S.
Prospectus are located on the Website for your reference, and your acceptance of
this Award constitutes your acknowledgement that you have read and understood
the Plan and such Prospectus. The provisions of the Plan are incorporated herein
by reference, and all terms used herein shall have the meaning given to them in
the Plan, except as otherwise expressly provided herein. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control.
The terms of your Award, are as follows:
1.
Grant of Deferred Shares.

To be entitled to any payment under this Award, you must accept your Award and
in so doing agree to comply with the terms and conditions of this Agreement and
Appendix A (which is incorporated into, and forms a material and integral part
of, this Agreement). Failure to accept this Award within 60 days following the
posting of this Agreement on the Equity Administrator website will result in
forfeiture of this Award.1 Subject to the terms and conditions of this
Agreement, your right to receive shares of Stock shall vest according to the
vesting schedule set forth in your Statement. The term “vest” as used herein
means the lapsing of certain (but not all) restrictions described herein and in
the Plan with respect to one or more Deferred Shares. To vest in all or any
portion of this Award as of any date, you must have been continuously employed
with the Company or any Subsidiary from and after the date hereof and until (and
including) the applicable vesting date, except as otherwise provided herein.
This Award is subject to any forfeiture, compensation recovery or similar
requirements under applicable law and related implementing regulations and
related implementing policies and practices of the Company or its relevant
Subsidiaries in effect from time to time. In the event that under any applicable
law or related implementing regulations, the Administrator is required to reduce
or cancel any amount remaining to be paid, or to recover any amount previously
paid, with respect to this Award, or to otherwise impose or apply restrictions
on this Award or shares of Stock subject hereto, it shall, in its sole
discretion, be authorized to do so.
2.
Payment of Stock; Shareholder Rights.

Upon the vesting of Deferred Shares, the Company will issue and transfer to you,
no later than 60 days following such vesting dates, the number of shares of
Stock specified in the vesting schedule in your Statement. Prior to that time
you will have no rights as a shareholder with respect to the Deferred Shares.
Without limiting the foregoing, prior to the issuance and transfer to you of
shares of Stock pursuant to this Agreement, you will have no right to receive
dividends or amounts in lieu of dividends with respect to Deferred Shares and no
right to vote Deferred Shares. The Company’s obligation to issue and transfer
Stock in the future pursuant to this Agreement is an unsecured and unfunded
contractual obligation.
_________________________
1 For purposes of clarity the 60 day period shall run from date of delivery of
your Statement. Should the end of this period fall on a non-business day this
period shall extend until the next succeeding business day.

1

--------------------------------------------------------------------------------






3.
Identified Staff Holding Requirement.

Notwithstanding anything herein to the contrary, you agree and covenant that, as
a condition to the receipt of this Award and the payment of the Deferred Shares
hereunder, in the event the Company or any Subsidiary notifies you at any time
before or after this Award is made (but before it has vested) that you have been
designated Identified Staff for purposes of Capital Requirements Directives III
or IV (or any implementing or successor rule or regulation, including the rules
and regulations of the United Kingdom Financial Conduct Authority or Prudential
Regulatory Authority (“PRA”)), you will not sell or otherwise transfer any
shares of Stock subject to this Award until the date that is at least six months
and one day after the vesting date of such shares, except that (1) you shall be
permitted to sell, upon such vesting date, a number of shares of Stock
sufficient to pay applicable tax and social security withholding, if any, with
respect to such vesting (or, alternatively, if your Employer withholds such
shares pursuant to Section 9 of this Agreement, the requirements in this Section
3 not to sell or otherwise transfer any shares shall only apply to the number of
such shares delivered to you (i.e., after such withholding of shares)), (2)
transfers by will or pursuant to the laws of descent or distribution are
permitted and (3) this holding requirement shall not apply to such portion of
the shares, if any, as was awarded with respect to a period of time, as
determined by the Company in its discretion, during which you were not subject
to such holding requirement.  Any attempt by you (or in the case of your death,
by your beneficiary) to assign or transfer shares of Stock subject to this
Award, either voluntarily or involuntarily, contrary to the provisions hereof,
shall be null and void and without effect.  The Company may, in its sole
discretion, impose restrictions on the assignment or transfer of shares of Stock
consistent with the provisions hereof, including, without limitation, by or
through the transfer agent for such shares or by means of legending Stock
certificates or otherwise.
4.
General Circumstances of Forfeiture.

(a)You will immediately forfeit any and all rights to receive shares of Stock
under this Agreement, less any shares that have previously vested, in the event
(i) you cease to be employed by the Company and its Subsidiaries due to
Circumstances of Forfeiture or (ii) the Company or the Subsidiary that employs
you (“Employer”), in its sole discretion, determines that circumstances prior to
the date on which you ceased to be employed by the Company and its Subsidiaries
for any reason constituted grounds for an involuntary termination constituting
Circumstances of Forfeiture.
(b)If your employment terminates by reason of Retirement or Disability or for
reasons other than for Circumstances of Forfeiture, then unless accelerated as
provided in Section 8, your unvested right to receive shares of Stock hereunder
shall continue to vest in accordance with the vesting schedule detailed in your
Statement and subject to the terms and conditions of this Agreement.
(c)For purposes hereof:
(i)“Circumstances of Forfeiture” means the termination of your employment with
the Company and its Subsidiaries either (A) voluntarily (other than (x)
Retirement or (y) for Good Reason on or prior to the first anniversary of a
Change in Control (each as defined in the Plan)) or (B) involuntarily for
reasons determined by the Company or the relevant Subsidiary in its sole
discretion to constitute “gross misconduct” (including while you are Retirement
eligible).
(ii)“Retirement” means your attainment of age 55 and completion of 5 years of
service with the Company and its Subsidiaries.
(iii)“Disability” means (A) your inability to engage in any substantially
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in your death or can be expected to
last for a continuous period of not less than 12 months (an “impairment”) or (B)
if you, as a result of the impairment described in subparagraph (A), receive
income replacement benefits for a period of not less than 3 months under a plan
of the Company or a Subsidiary.

2

--------------------------------------------------------------------------------




5.
Malus-Based Forfeiture.

Any amount remaining to be paid in respect of this Award may, in the sole
discretion of the Administrator, be reduced or cancelled, in the event that it
is determined by the Administrator, in its sole discretion, that your actions
exposed the Business to inappropriate risk or risks (including where you failed
to timely identify, analyze, assess or raise concerns about such risk or risks,
including in a supervisory capacity, where it was reasonable to expect you to do
so), and such exposure has resulted or could reasonably be expected to result in
a material loss or losses that are or would be substantial in relation to the
revenues, capital and overall risk tolerance of the Business. The Business shall
mean State Street Corporation, together with its direct and indirect
subsidiaries on a consolidated basis (“State Street”), or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Advisors, State Street Global Markets, State Street Global Exchange or
State Street Sector Solutions) or business division (e.g., Alternative
Investment Solutions, Securities Lending, etc.), Business shall refer to such
business unit or business division.


6.
Identified Staff Malus-Based Forfeiture and Clawback.

(a) In the event the Company or any Subsidiary notifies you at any time before
or after this Award is made that you have been designated Identified Staff for
purposes of the United Kingdom Prudential Regulatory Authority Remuneration
Code, you acknowledge and agree that this Award is subject to the provisions of
this Section 6 for a period of seven (7) years from the date this Award is
granted. By accepting this Award on the Website, you consent to making a payment
to the Employer in the event of a PRA Clawback.


(b) If the Company determines that a PRA Forfeiture Event has occurred it may
elect to reduce or cancel all or part of any amount remaining to be paid in
respect of this Award (“PRA Malus-Based Forfeiture”).


(c) If the Company determines that a PRA Clawback Event has occurred it may
require the repayment by you of (or otherwise seek to recover from you) all or
part of any compensation paid to you in respect of this Award (“PRA Clawback”).


(d) The Company may produce guidelines from time to time in respect of its
operation of the provisions of this Section 6. The Company intends to apply such
guidelines in deciding whether and when to effect any reduction, cancellation or
recovery of compensation but, in the event of any inconsistency between the
provisions of this Section 6 and any such guidelines, this Section 6 shall
prevail. Such guidelines do not form part of any employee’s contract of
employment, and the Company may amend such guidelines and their application at
any time.


(e) For the purposes of this Section 6:


(i) A “PRA Forfeiture Event” means a determination by the Company, in its sole
discretion, that (A) there is reasonable evidence of employee misbehavior or
material error; or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material downturn in its financial performance; or
(C) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material failure of risk management.


(ii) A “PRA Clawback Event” means a determination by the Company, in its sole
discretion, that either (A) there is reasonable evidence of employee misbehavior
or material error or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material failure of risk management.


7.
Management Committee Forfeiture and Clawback.

(a)If you are a member of the State Street Corporation Management Committee
(“Management Committee”) at the time this Award is made, any amount remaining to
be paid in respect of this Award may, in the sole discretion of the
Administrator, be reduced or cancelled, in whole or in part, in the event that
it is determined by the Administrator, in its sole discretion, that:

3

--------------------------------------------------------------------------------




(i)you engaged in fraud, gross negligence or any misconduct that was materially
detrimental to the interests or business reputation of the Company or any of its
businesses; or
(ii)as a result of a material financial restatement by State Street contained in
a filing with the Securities and Exchange Commission, or miscalculation or
inaccuracy in the determination of performance metrics, financial results or
other criteria used in determining the amount of this Award, you would have
received a smaller or no Award hereunder.
(b)If you are a member of the Management Committee at the time this Award is
made, this Award also is subject to compensation recovery as provided herein.
Upon the occurrence of an MC Clawback Event within three (3) years after the
date of grant of this Award, the Administrator may, in its sole discretion,
determine to recover the MC Clawback Amount, in whole or in part. Following such
a determination, you agree to immediately repay such compensation, but in no
event later than sixty (60) days following such determination, in the form of
any shares of Stock delivered to you previously by the Company or cash (or a
combination of such shares and cash). For purposes of calculating the value of
both (i) the amount of the MC Clawback Amount determined by the Administrator to
be recovered and (ii) the amount of such compensation repaid, shares of Stock
will be valued in an amount equal to the market value of the Deferred Shares
delivered to you under this Award by the Company as determined at the time of
such delivery. To the extent not prohibited by applicable law and subject to
Section 13 (if applicable), if you fail to comply with any requirement to repay
compensation under this Section 7(b), the Administrator may determine, in its
sole discretion, in addition to any other remedies available to the Company,
that you will satisfy your repayment obligation through an offset to any future
payments owed by the Company or any of its Subsidiaries to you.
(c)For purposes of this Section 7:
(i)“MC Clawback Event” means a determination by the Administrator, in its sole
discretion, with respect to any event or series of related events that you
engaged in fraud or willful misconduct that directly resulted in either (A)
financial or reputational harm that is material to State Street and resulted in
the termination of your employment for Cause (as defined in the Plan) by the
Company and its Subsidiaries (or, following a cessation of your employment for
any other reason, circumstances constituting grounds for such termination for
Cause) or (B) a material financial restatement by State Street contained in a
filing with the Securities and Exchange Commission. For the avoidance of doubt
and as applicable, an MC Clawback Event includes any determination by the
Administrator that is based on circumstances prior to the date on which you
cease to be employed by the Company and its Subsidiaries for any reason, even if
the determination by the Administrator occurs after such cessation of
employment.
(ii)“MC Clawback Amount” means (A) with respect to an MC Clawback Event
described in Section 7(c)(i)(A), the value of the Deferred Shares, if any, that
were delivered to you under this Award by the Company during the period of three
(3) years immediately prior to such MC Clawback Event or (B) with respect to an
MC Clawback Event described in Section 7(c)(i)(B), the value of the Deferred
Shares, if any, that were delivered to you under this Award by the Company (x)
during the period of three (3) years immediately prior to the date such
financial restatement is contained in a filing with the Securities and Exchange
Commission and (y) that represents an amount that, in the sole discretion of the
Administrator, exceeds the amount you would have been awarded under this Award
had the financial statements of State Street been accurate (reduced, in the case
of both of the immediately preceding clauses (A) and (B), by any portion of this
Award that was previously recovered by the Company under Section 7(b)).
8.
Acceleration of Vesting upon Certain Events.

(a)Notwithstanding anything in this Agreement to the contrary, if you die while
employed by the Company or any of its Subsidiaries, or in the event that you die
after your employment has terminated for a reason permitting continued vesting
pursuant to subparagraph 4(b) above, the Deferred Shares shall become fully
vested on the date of your death and the Company will issue and pay to your
beneficiary (designated in accordance with the terms of the Plan) within 60 days
of your death any shares of Stock under this Award that you had not otherwise
had a right to receive prior to your death. In addition, Sections 5, 6 and 7 of
this Agreement shall cease to apply upon

4

--------------------------------------------------------------------------------




your death at any time provided, however, if a PRA Clawback Event or an MC
Clawback Event has occurred pursuant to Section 6 or 7, respectively, prior to
your death, any amount that the Administrator has made a determination to
recover under either such Section shall continue to be payable to the Company.
(b)Notwithstanding anything in this Agreement to the contrary, if your
employment with the Company and its Subsidiaries is terminated by the Company or
the applicable Subsidiary without Cause (as defined in the Plan), by you for
Good Reason (as defined in the Plan) or on account of your Retirement, in each
case, on or prior to the first anniversary of a Change in Control as defined in
the Plan (and provided that such Change in Control constitutes a “change in
control event” as that term is defined under Section 409A of the Internal
Revenue Code of 1986, as amended, (“Code”) and Treasury Regulations
1.409A-3(i)(5)) prior to the full settlement of your Award, this Award shall
become fully vested on the date of such termination and the Company will
promptly issue and pay to you within 30 days of such termination any shares
under this Award that you had not otherwise had a right to receive prior to such
termination. For purposes of this Section 8(b), termination of employment shall
mean a “separation from service” as determined in accordance with Treasury
Regulation Section 1.409A-1(h).
9.
Withholding.

Regardless of any action the Company or the Employer takes with respect to any
or all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account of other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due from you is and remains your
responsibility. Furthermore, neither the Company nor your Employer (a) makes any
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the grant of this Award,
the vesting of this Award and the issuance of shares of Stock in settlement, the
subsequent sale of any shares of Stock acquired upon vesting, the cancellation,
forfeiture or repayment of any shares of Stock (or cash in lieu thereof) or the
receipt of any dividends or dividend equivalents; or (b) commits to structure
the terms of the grant, vesting, settlement, cancellation, forfeiture, repayment
or any other aspect of this Award to reduce or eliminate your liability for
Tax-Related Items.
Prior to the delivery of the Stock upon the vesting of the Deferred Shares, if
any taxing jurisdiction requires withholding of Tax-Related Items, the Company
may withhold a sufficient number of whole shares of Stock otherwise issuable
upon the vesting of this Award that have an aggregate fair market value
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to this Award; provided, however, that the total tax withholding cannot
exceed the Employer’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). The cash equivalent of the shares of Stock withheld will be used to
settle the obligation to withhold the Tax-Related Items (determined in the
Company’s reasonable discretion). No fractional shares of Stock will be withheld
or issued pursuant to the grant of the Deferred Shares and the issuance of Stock
hereunder. Alternatively, the Company and/or your Employer may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from your
salary or other amounts payable to you, with no withholding in shares of Stock.
In the event the withholding requirements are not satisfied through the
withholding of shares of Stock or through your salary or other amounts payable
to you, no shares of Stock will be issued upon vesting of this Award unless and
until satisfactory arrangements (as determined by the Company or your Employer)
have been made by you with respect to the payment of any Tax-Related Items which
the Company or your Employer determines, in its sole discretion, must be
withheld or collected with respect to such Award. By accepting this Award, you
expressly consent to the withholding of shares of Stock and/or cash as provided
for hereunder. All other Tax-Related Items related to this Award and any Stock
delivered in payment thereof, including the extent to which the Company or your
Employer does not so-withhold shares of Stock and/or cash, are your sole
responsibility.
10.
Changes in Capitalization or Corporate Structure.

The number and kind of Deferred Shares subject to this Award, and the number and
kind of shares of Stock to be paid in satisfaction of the Company’s obligations
hereunder, shall be subject to adjustment in accordance with Section 7(b) of the
Plan.

5

--------------------------------------------------------------------------------




11.
Employee Rights.

Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.
12.
Non-Transferability, Etc.

This Award shall not be transferable other than (1) by will or the laws of
descent and distribution or (2) pursuant to the terms of a court-approved
domestic relations order, official marital settlement agreement or other divorce
or settlement instrument satisfactory to the Company in its sole discretion. In
the case of transfer pursuant to (2) above, this Award shall remain subject to
all the terms and conditions contained in the Plan and this Agreement, including
vesting and forfeiture conditions. Any attempt by you (or in the case of your
death, by your beneficiary) to assign or transfer this Award, either voluntarily
or involuntarily, contrary to the provisions hereof, shall be null, void and
without effect and shall render this Award itself null and void.
13.
Compliance with Section 409A of the Code.

(a)    The provisions of this Award are intended to be exempt from, or compliant
with, Section 409A of the Code, and shall be construed and interpreted
consistently therewith. Notwithstanding the foregoing, neither the Company nor
any Subsidiary shall have any liability to you or to any other person if this
Award is not so exempt or compliant.
(b)    If and to the extent (i) any portion of any payment, compensation or
other benefit provided to you pursuant to the Plan in connection with your
employment termination constitutes “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and (ii) you are a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations you
(through accepting this Award) agree that you are bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (“New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to you during the period between the date of
separation from service and the New Payment Date shall be paid to you in a lump
sum on such New Payment Date, and any remaining payments will be paid on their
original schedule.
14.
Entire Agreement.

The Plan and this Agreement constitute the complete understanding and agreement
between the parties to this Agreement with respect to this Award, and supersede
and cancel any previous oral or written discussions, agreements or
representations regarding this Award or the Deferred Shares; provided, however,
that any conditions to the receipt and retention of this Award or the payment of
the Deferred Shares contained in any prior written document describing this
Award to you shall remain in full force and effect in accordance with their
terms.
15.
Miscellaneous.

(a)The grant of this Award is a one-time benefit and does not create any
contractual or other right to receive an award, compensation or benefits in lieu
of an award in the future.
(b)Sections 4, 5, 6 and 7 of this Agreement are intended to comply with and meet
the requirements of applicable law and related implementing regulations
regarding incentive compensation and will be interpreted and administered
accordingly as well as in accordance with any implementing policies and
practices of the Company or its relevant Subsidiaries in effect from time to
time. In making determinations under such Sections, the Company, the relevant
Subsidiary or the Administrator, as applicable, may take into account, in its
sole discretion, all factors that it deems appropriate or relevant. Furthermore,
the Company, the relevant Subsidiary or the Administrator may, as applicable,
take any and all actions it deems necessary or appropriate in its sole
discretion, as permitted by applicable law, to implement the intent of Sections
4, 5, 6 and 7, including suspension of vesting and payment pending an
investigation or the determination by the Company, the relevant Subsidiary or
the Administrator, as applicable. Each such Section is without

6

--------------------------------------------------------------------------------




prejudice to the provisions of the other Sections, and the Company, the relevant
Subsidiary or the Administrator, as applicable, may elect or be required to
apply any or all of the provisions of Sections 4, 5, 6 and 7 to this Award.
(c)The Company reserves the right to impose other requirements on this Award,
any shares of Stock acquired pursuant to this Award, and your participation in
the Plan, to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with
applicable laws or regulations or to facilitate the administration of the Plan.
Such requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
(d)Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of compensation, and this Award is not part of your normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.
(e)The Company or any of its Subsidiaries may, in its sole discretion, decide to
deliver any documents related to this Award by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company, any of its Subsidiaries,
Equity Administrator or another party designated by the Company.
(f)By accepting this Award electronically, (i) you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan and that you and this Award are subject to all of the rights, power and
discretion of the Company, its Subsidiaries and the Administrator set forth in
this Agreement and the Plan; and (ii) this Award is deemed accepted by the
Company and the Company shall be deemed to be bound by the terms of this
Agreement.
(g)You acknowledge and agree that it is your express intent that this Agreement,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to this Award, be drawn up in English. If you have
received the Agreement, the Plan or any other documents related to this Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.
(h)Notwithstanding any provisions of this Agreement to the contrary, this Award
shall be subject to any special terms and conditions for your country of
residence (and country of employment, if different), as may be set forth in an
applicable Addendum to the Agreement. Further, if you transfer residence and/or
employment to another country reflected in an Addendum to the Agreement, the
special terms and conditions for such country will apply to you to the extent
the Company or the relevant Subsidiary determines, in its sole discretion, that
the application of such terms are necessary or advisable in order to comply with
applicable laws or regulations or to facilitate administration of the Plan. Any
such Addendum is hereby incorporated into, and forms a part of, this Agreement.
(i)No individual acting as a director, officer, employee or agent of the Company
or any of its Subsidiaries will be liable to you or any other person for any
action, including any Award forfeiture, Award recovery or other discretionary
action taken pursuant to this Agreement or any related implementing policy or
procedure of the Company.
(j)This Agreement, including Appendix A, shall be subject to and governed by the
laws of the Commonwealth of Massachusetts, without regard to that commonwealth’s
conflicts of law principles.

7

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





[letterhead.jpg]


APPENDIX A
    


In consideration of the opportunity to participate in the Plan and the granting
to you of an Award under the Plan, you expressly agree to comply with the terms
and conditions of this Appendix A, irrespective of whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. In addition, your eligibility to participate in the Plan in the
future, including any potential future grants of awards under the Plan (or any
successor equity incentive plan of the Company), is subject to and conditioned
on your compliance with the terms and conditions of this Appendix A. All terms
used herein shall have the meaning given to them in the Plan, except as
otherwise expressly provided herein.
I.Confidentiality. You acknowledge that you have access to Confidential
Information which is not generally known or made available to the general public
and that such Confidential Information is the property of the Company, its
Subsidiaries or its or their licensors, suppliers or customers. You agree
specifically as follows, in each case whether during your employment or
following the termination thereof:
(a)You will always preserve as confidential all Confidential Information, and
will never use it for your own benefit or for the benefit of others; this
includes that you will not use the knowledge of activities or positions in
clients’ securities portfolio accounts or cash accounts for your own personal
gain or for the gain of others.
(b)You will not disclose, divulge, or communicate Confidential Information to
any unauthorized person, business or corporation during or after the termination
of your employment with the Company and its Subsidiaries. You will use your best
efforts and exercise due diligence to protect, to not disclose and to keep as
confidential all Confidential Information.
(c)You will not initiate or facilitate any unauthorized attempts to intercept
data in transmission or attempt entry into data systems or files. You will not
intentionally affect the integrity of any data or systems of the Company or any
of its Subsidiaries through the introduction of unauthorized code or data, or
through unauthorized deletion or addition. You will abide by all applicable
Corporate Information Security procedures.
(d)Upon the earlier of request or termination of employment, you agree to return
to the Company or the relevant Subsidiaries, or if so directed by the Company or
the relevant Subsidiaries, destroy any and all copies of materials in your
possession containing Confidential Information.
The terms of this Appendix A do not apply to any information which is previously
known to you without an obligation of confidence or without breach of this
Appendix A, is publicly disclosed (other than by a violation by you of the terms
of this Appendix A) either prior to or subsequent to your receipt of such
information, or is rightfully received by you from a third party without
obligation of confidence and other than in relation to your employment with the
Company or any of its Subsidiaries.
II.Assignment and Disclosure. You acknowledge that in the course of your
employment you assigned or will assign all of your rights, title and interest in
any work performed by you and all deliverables and products created by you or
jointly by you and any other party to your Employer, including any track record

8

--------------------------------------------------------------------------------




you may have as investment manager or fund manager. You will not pursue any
ownership or other interest in such work product or deliverables including any
rights as to copyright, trademark or patent.
(a)You will disclose promptly and in writing to the Company or your Employer all
inventions and creative works, whether or not patentable or copyrightable,
conceived or created solely or jointly by you during the period of your
employment which relate to State Street’s business, and you hereby assign and
agree to assign all of your interest in them to your Employer. You will execute
all papers, at the Company’s or your Employer’s expense, which the Company or
your Employer shall deem necessary to apply for and obtain domestic and foreign
patents, copyright and other registrations, and to protect and enforce the
Company’s or any of its Subsidiaries’ interest in them.
(b)These obligations shall continue beyond the period of your employment with
respect to inventions or creations conceived or made by you during the period of
your employment.
III.Non-Solicitation. If you hold a position title of Vice President or higher,
you understand, acknowledge and agree that during your employment and for a
period of six (6) months from the date of termination of your employment you
will not, without the prior written consent of the Company or your Employer:
(a)solicit, directly or indirectly (other than through a general solicitation of
employment not specifically directed to employees of the Company or any of its
Subsidiaries), the employment of, hire or employ, recruit, or in any way assist
another in soliciting or recruiting the employment of, or otherwise induce the
termination of the employment of, any person who then or within the preceding
twelve (12) months was an officer of the Company or any of its Subsidiaries
(excluding any such officer whose employment was involuntarily terminated); or
(b)engage in the Solicitation of Business from any Client on behalf of any
person or entity other than the Company or any of its Subsidiaries.
Section (a) above shall be deemed to exclude the words “hire or employ” if your
work location is in California or New York, and shall be construed and
administered accordingly.
For purposes of this Section III, “officer” shall include any person holding a
position title of Assistant Vice President or SSgA Principal 4 or higher.
Notwithstanding the foregoing, this Section III shall be inapplicable following
a Change in Control as defined in the Plan.
IV.Notice Period Upon Resignation. If you hold a position title of Managing
Director or higher, you agree to the notice provisions in this Section IV. In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from employment,
including by arranging to transition your duties and any client responsibilities
or relationships in an orderly manner or, if necessary, to hire a replacement
for you, you agree as follows:
(a)You agree to give your Employer 60 days’ notice (“Notice Period”) before
terminating your employment with your Employer for any reason. Your compliance
during the Notice Period with (i) Section III of this Appendix A, (ii) a
post-employment non-solicitation or non-competition provision contained in any
other agreement you entered into with the Company or any of its Subsidiaries or
(iii) any other post-employment non-solicitation or non-competition covenant
otherwise imposed as a condition precedent to the receipt of compensation or
benefits under other awards, plans or arrangements of the Company or any of its
Subsidiaries, in each case will be applied towards satisfaction of the
restriction period in Section III or in such other agreement or restrictive
covenant.
(b)During the Notice Period, you agree to cooperate with the Company and its
Subsidiaries and to provide the Company and its Subsidiaries with any requested
information to assist the Company and its Subsidiaries with transitioning your
duties, accomplishing the Company’s and its Subsidiaries’ business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, the Company or your Employer may either ask you to continue
performing your regular duties or may place you on a partial or complete leave
of absence and relieve you of some or all of your duties and responsibilities.
In these circumstances, you shall remain an employee of your Employer at all
times, shall continue to receive your regular salary and benefits (although you
will not be eligible

9

--------------------------------------------------------------------------------




for any new incentive compensation awards) and the Company’s and the relevant
Subsidiaries’ corporate and other policies will continue to apply to you.
(c)You agree that should you breach this Section IV and fail to provide notice
as required herein, in addition to remedies under law, the Company or the
relevant Subsidiaries shall be entitled to seek injunctive relief restricting
you from employment for a period equal to the period for which notice of
resignation was required but not provided.
(d)In its sole discretion, at any time during the Notice Period, the Company or
your Employer may release you from your obligations under this Section IV, and
allow for the immediate termination of your employment, subject to your
obligations under the other Sections of this Appendix A.
Any termination of your employment pursuant to this Section IV, including by the
Company or your Employer during the Notice Period as provided in paragraph (d),
will be a voluntary termination constituting Circumstances of Forfeiture for
purposes of this Agreement.
Notwithstanding the foregoing, if you hold the position title of Executive Vice
President, this Section IV shall not apply in the event you terminate your
employment for Good Reason on or prior to the first anniversary of a Change in
Control (each as defined in the Plan).
V.Definitions. For the purpose of this Appendix A, the following terms are
defined as follows:
(a)“Client” means a present or former customer or client of the Company or any
of its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during your
employment with the Company or any of its Subsidiaries. A former customer or
client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve months prior to the
date your employment with your Employer ends.
(b)“Confidential Information” includes but is not limited to all trade secrets,
trade knowledge, systems, software, code, data documentation, files, formulas,
processes, programs, training aids, printed materials, methods, books, records,
client files, policies and procedures, client and prospect lists, employee data
and other information relating to the operations of the Company or any of its
Subsidiaries and to its or any of their customers, and any and all discoveries,
inventions or improvements thereof made or conceived by you or others for the
Company or any of its Subsidiaries whether or not patented or copyrighted, as
well as cash and securities account transactions and position records of
clients, regardless of whether such information is stamped “confidential.”
(c) “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other person or entity with your assistance to induce a
Client to:
(i)transfer the Client’s business from the Company or any of its Subsidiaries to
any other person or entity;
(ii)cease or curtail the Client’s business with the Company or any of its
Subsidiaries; or
(iii)divert a business opportunity from the Company or any of its Subsidiaries
to any other person or entity, which business or business opportunity concerns
or relates to the business with which you were actively connected during your
employment with the Company or any of its Subsidiaries.
(d)“Subsidiaries” means any entity controlling, controlled by or under common
control with the Company, including direct and indirect subsidiaries.
VI.Post-Employment Cooperation. You agree that, following the termination of
your employment with the Company and its Subsidiaries, you will reasonably
cooperate with the Company or the relevant Subsidiary with respect to any
matters arising during or related to your employment, including but not limited
to reasonable cooperation in connection with any litigation, governmental
investigation, or regulatory or other proceeding (even if such litigation,
governmental investigation, or regulatory or other proceeding arises following
the date of this Award to which this Appendix A is appended or following the
termination of your employment). The Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of-pocket

10

--------------------------------------------------------------------------------




and properly documented expenses you incur in connection with such cooperation.
VII.Non-Disparagement. You agree that during your employment and following the
termination thereof you shall not make any false, disparaging, or derogatory
statements to any media outlet (including Internet-based chat rooms, message
boards, any and all social media, and/or web pages), industry groups, financial
institutions, or to any current, former or prospective employees, consultants,
clients, or customers of the Company or its Subsidiaries regarding the Company,
its Subsidiaries or any of their respective directors, officers, employees,
agents, or representatives, or about the business affairs and financial
condition of State Street or any of its Subsidiaries.
VIII.Enforcement. You acknowledge and agree that the provisions contained in
this Appendix A are necessary to the protection of, among other things, the
Company’s and its Subsidiaries’ proprietary information, trade secrets and good
will, and are material and integral to the undertakings of the Company under
this Award to which this Appendix A is appended. You further agree that the
Company and its Subsidiaries will be irreparably harmed in the event such
provisions are not performed in accordance with their specific terms or are
otherwise breached. Accordingly, if you fail to comply with such provisions, the
Company or any of its Subsidiaries shall be entitled to preliminary or permanent
injunctive or other equitable relief or remedy without the need to post bond,
and to recover their reasonable attorney’s fees and costs incurred in securing
such relief, in addition to, and not in lieu of, any other relief or remedy at
law to which it or they may be entitled.
IX.No Waiver. No delay by the Company or any of its Subsidiaries in exercising
any right under this Appendix A shall operate as a waiver of that right or of
any other right. Any waiver or consent as to any of the provisions herein
provided by the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion.
X.Relationship to Other Agreements. This Appendix A supplements and does not
limit, amend or replace any other obligations you may have under applicable law
or any other agreement or understanding you may have with the Company or any of
its Subsidiaries or pursuant to the applicable policies of the Company or any of
its Subsidiaries, whether such additional obligations have been agreed to in the
past, or are agreed to in the future.
XI.Interpretation of Business Protections. The representations and agreements
made by you in paragraphs (I) - (VIII) above shall be construed and interpreted
in any judicial or other adjudicatory proceeding to permit their enforcement to
the maximum extent permitted by law, and each of the provisions to this Appendix
A is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Appendix A is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.
XII.Assignment. Except as provided otherwise herein, this Appendix A shall be
binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any person or entity which acquires the
Company or its assets or business; provided, however, that your obligations are
personal and may not be assigned by you.
XIII.Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Appendix A, and it shall be deemed to have been accepted by the Company.







11